Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.

Information Disclosure Statement
	The information disclosure statement filed 10/15/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 10/15/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOJO et al. (U.S. Patent Publication No. 2010/0052185).
Referring to figures 1-20, TOJO et al. teaches a semiconductor device, comprising:
a semiconductor die (5) comprising a front side surface, a backside surface opposite the front side surface and side faces;
a backside metallization layer (2b) deposited over the backside surface and projecting laterally outwards beyond the side faces; and
a side face protection layer (3) at least partly covering the side faces (see figure 2).
Regarding to claim 2, wherein a thickness of the semiconductor die is equal to or less than 60 µm or 40 µm or 20 µm or 15 µm.
Regarding to claim 3, the side face protection layer is a polymer layer (resin, see paragraph# 66).
Regarding to claim 4, the side face protection layer (3) completely covers the side faces (see figure 2).
Regarding to claim 5, wherein in a vertical projection, an outline of the backside metallization layer (2b) surrounds an outline of the side faces (see figure 2).
Regarding to claim 6, the side face protection layer (3) projects over the backside surface of the semiconductor die (5, see figure 2).
Regarding to claim 7, wherein: an outer side face of the side face protection layer (3) has a laser-cut surface condition; and an outer side face of the backside metallization layer (2b) has a laser-cut surface condition (see figures 7-9).  The term “a laser-cut surface condition” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 8, wherein: the side face protection layer (3) comprises a first sublayer and a second sublayer; the first sublayer overlaps with the side faces and does not overlap with the backside surface; and the second sublayer overlaps with the backside surface and an edge region of the side faces (see figure 2).
Regarding to claim 9, wherein: the first sublayer (3) is spaced apart from a lower region of the side faces by a gap; and the gap is filled by the second sublayer (see figure 2, the part under the bottom surface of the die).
Regarding to claim 10, wherein at least a portion of the backside metallization layer (2)  is spaced apart from the backside surface by the second sublayer (see figure 2).

Claim(s) 1, 3-6, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oohira et al. (U.S. Patent No. 6,787,389).
Referrring to figure 16, Oohira et al. teaches a semiconductor device, comprising:
a semiconductor die (8) comprising a front side surface, a backside surface opposite the front side surface and side faces;
a backside metallization layer (5/30) deposited over the backside surface and projecting laterally outwards beyond the side faces; and
a side face protection layer (2) at least partly covering the side faces (see figure 16.
Regarding to claim 3, the side face protection layer is a polymer layer (2, resin, see col. 6, lines 42-44).
Regarding to claim 4, the side face protection layer completely covers the side faces (2, see figure 16).
Regarding to claim 5, wherein in a vertical projection, an outline of the backside metallization layer (5/11) surrounds an outline of the side faces (see figure 16).
Regarding to claim 6, the side face protection layer (2) projects over the backside surface of the semiconductor die (8, see figure 16).
Regarding to claim 11, a semiconductor arrangement, comprising:
a semiconductor device comprising a semiconductor die (8) having a front side surface, a backside surface opposite the front side surface and side faces, a backside metallization layer (5/30) deposited over the backside surface and projecting laterally outwards beyond the side faces, and a side face protection layer (2) at least partly covering the side faces;
a device carrier (10); and
a solder layer (11/7) arranged between the device carrier (10) and the backside metallization layer (5/30) to mount the semiconductor device to the device carrier (10), wherein in a vertical projection, an outline of the solder layer (11/7) surrounds an outline of the side faces (see figure 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOJO et al. (U.S. Patent Publication No. 2010/0052185) or Oohira et al. (U.S. Patent No. 6,787,389) as applied to claims 1, 3-10 above in view of SEDDON (U.S. Patent Publication No. 2020/0091000).
TOJO et al. or Oohira et al. teaches a semiconductor device comprising a semiconductor die having a front side surface, a backside surface opposite the front side surface and side faces, a backside metallization layer deposited over the backside surface and projecting laterally outwards beyond the side faces, and a side face protection layer at least partly covering the side faces.
However, the reference does not clearly teach the reference does not clearly teach the specific thickness of the die.
SEDDON teaches forming a semiconductor die at the thickness of less than 50 microns(4, see figures 1-5, paragraph# 33). It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the thickness of the semiconductor die, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- semiconductor die), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to form a semiconductor die at specific thickness in TOJO or Oohira et al. as taught by SEDDON because it is known in the art to form a thin semiconductor die.
Regarding to claim 9, the staircase structure comprises a landing (206c) adjacent to a staircase (202/203) and the second vias (206b) run directly off a side of the landing (see figure 2a). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893